122 F.3d 1069
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Larry E. BELTON, Sr., Plaintiff-Appellant,v.John M. APPELBAUM;  Theo White;  James Gomez;  Steve White;Paul Palmer;  Harold W. Hughes;  Maria Johnston;  G. BonnieGaribay;  Michael Santoki;  Kathleen E. Gnekow;  SacramentoBoard of Supervisors;  Ronald B. Robie, Defendants-Appellees.
No. 96-15474.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 25, 1997.**Decided Sept. 5, 1997.

Appeal from the United States District Court for the Eastern District of California, No. CV-95-01221-LKK;  Lawrence K. Karlton, District Judge, Presiding
Before:  SCHROEDER, FERNANDEZ, and RYMER, Circuit Judges.


1
MEMORANDUM*


2
California state prisoner Larry Belton, Sr. appeals pro se the district court's sua sponte dismissal of his 42 U.S.C. § 1983 action as malicious under 28 U.S.C. § 1915(d).  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review for an abuse of discretion, Denton v. Hernandez, 504 U.S. 25, 33 (1992), and affirm for the reasons stated in the magistrate judge's Findings and Recommendations filed on November 30, 1995, and adopted by the district court on February 26, 1996.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3